1                UNITED STATES DISTRICT COURT

2                  DISTRICT OF MASSACHUSETTS

3    _______________________________
                                    )
4    SECURITIES AND EXCHANGE        )
     COMMISSION,                    )
5                                   )
                  Plaintiff,        )
6                                   ) Civil Action No.
              v.                    ) 1:18-cv-11926-PBS
7                                   )
     GREGORY LEMELSON and LEMELSON )
8    CAPITAL MANAGEMENT, LLC,       )
                                    )
9                 Defendants,       )
                                    )
10            and                   )
                                    )
11   THE AMVONA FUND, LP,           )
                                    )
12                Relief Defendant. )
     _______________________________)
13

14                          VOLUME 1

15          VIDEOTAPED DEPOSITION OF GREGORY (EMMANUEL)

16   LEMELSON, taken on behalf of the Plaintiff at the

17   U.S. Securities and Exchange Commission, 33 Arch

18   Street, Boston, Massachusetts, beginning at 9:35

19   a.m. and ending at 4:55 p.m., on Wednesday,

20   October 16, 2019, before Carol H. Kusinitz,

21   Registered Professional Reporter and Notary Public

22   in and for the Commonwealth of Massachusetts.

23

24

25   JOB No. 191016DWA
                                                          1

                         GRADILLAS COURT REPORTERS
                                (424) 239-2800
1    APPEARANCES:
2
     For Plaintiff:
3
         U.S. Securities and Exchange Commission
4        Boston Regional Office
         Division of Enforcement
5        BY: Marc Jones, Esq.
             617.573.8947, JonesMarc@sec.gov
6            Alfred A. Day, Esq.
             617.573.4537, DAYA@sec.gov
7        33 Arch Street, Suite 2400
         Boston, MA 02110
8
         - and -
9
         U.S. Securities and Exchange Commission
10       Division of Enforcement
         BY: Sonia G. Torrico, Esq.
11           202.551.3515, torricos@sec.gov
         100 F Street, N.E.
12       Washington, DC 20549
13
     For Defendants and Relief Defendant:
14
         Libby Hoopes
15       BY: Douglas S. Brooks, Esq.
             617.338.9300, dbrooks@libbyhoopes.com
16           399 Boylston Street
             Boston, MA 02116
17

18   Also Present:    Elyse Elsenbrook
19

20   Videographer:    Garner Willis
21

22

23

24

25                            * * * *
                                                     2

                         GRADILLAS COURT REPORTERS
                                (424) 239-2800
1                           I N D E X
2    WITNESS               EXAMINATION                 PAGE
3    GREGORY (EMMANUEL)
     LEMELSON
4
                           BY MR. JONES                   8
5
                              * * * *
6
                          E X H I B I T S
7
     NO.                   DESCRIPTION                 PAGE
8
     Exhibit 1   13-page printout from Lemelson          10
9                Capital Management website headed
                 "Lemelson Capital - History"
10
     Exhibit 2   Answer of Defendants to Amended       100
11               Complaint
12   Exhibit 3   Tables and spreadsheets relating to    110
                 The Amvona Fund, LP, Bates Nos.
13               Amvona_00001-13
14   Exhibit 4   Multi-page Lemelson Capital          172
                 Management document headed "Document
15               12-1, Ligand Pharmaceuticals
                 (NASDAQ:LGND)"
16
     Exhibit 5   Multi-page Lemelson Capital          172
17               Management document headed "Document
                 12-2 Ligand Pharmaceuticals (NASDAQ:
18               LGND): Appendix"
19   Exhibit 6   Multi-page Lemelson Capital          172
                 Management document headed "Document
20               12-3, Update: Lemelson Capital
                 Further Increases Short Stake in
21               Ligand Pharmaceuticals (NASDAQ:
                 LGND) as LGND EPS Plunges 76 percent
22               in Q2 2014"
23

24

25
                                                              3

                          GRADILLAS COURT REPORTERS
                                 (424) 239-2800
1                  E X H I B I T S (Continued)
2    NO.                   DESCRIPTION                  PAGE
3    Exhibit 7    Multi-page Amvona document headed      172
                  "Document 12-4, Lemelson Capital
4                 Says Ligand Pharmaceuticals'
                  (NASDAQ: LGND) $225M Debt Issuance
5                 Solidifies Company's Insolvency,
                  Substantially Raises Specter of
6                 Bankruptcy"
7    Exhibit 8    Six-page document headed "Document    172
                  12-5, Ligand Pharmaceuticals
8                 (NASDAQ: LGND): Institutional
                  holders wasting no time dumping
9                 stock in response to mounting
                  insolvency and bankruptcy risks"
10
     Exhibit 9    Multi-page GSK document headed       208
11                "Press Release, Second quarter 2014,
                  Issued: Wednesday, 23 July 2014,
12                London U.K."
13   Exhibit 10   Multi-page GSK document headed        215
                  "Press release, First quarter 2014,
14                Issued: Wednesday, 30 April 2014,
                  London U.K."
15
     Exhibit 11   Multi-page GSK document headed       226
16                "Press Release, Fourth Quarter 2012,
                  Issued: Wednesday, 6 February 2013,
17                London, U.K."
18   Exhibit 12   Four-page email to Jesse Perkins      261
                  from Emmanuel Lemelson dated
19                9/6/2014, with list of attachments
20   Exhibit 13   Four-page email to allanrudolf        265
                  @yahoo.com from Emmanuel Lemelson
21                dated 9/7/2014, with list of
                  attachments
22
     Exhibit 14   Four-page email to johnx99y           266
23                @yahoo.com from Emmanuel Lemelson
                  dated 9/7/2014, with list of
24                attachments
25
                                                               4

                        GRADILLAS COURT REPORTERS
                               (424) 239-2800
1                  E X H I B I T S (Continued)
2    NO.                   DESCRIPTION                  PAGE
3    Exhibit 15   Three-page email to Dimitrios         269
                  Karakoutas from Emmanuel Lemelson
4                 dated 9/17/2014, with list of
                  attachments
5
     Exhibit 16   Three-page email to William Ware      272
6                 from Emmanuel Lemelson dated
                  10/3/2014, with list of attachments
7
     Exhibit 17   Five-page email to ruvent@gmail.com 276
8                 from Emmanuel Lemelson dated
                  11/10/2014, with list of attachments
9
     Exhibit 18   Email to Edward Gu from Emmanuel      279
10                Lemelson dated 10/9/2014, Bates No.
                  SEC-Lemelson-E-0366451
11
     Exhibit 19   Email to el@lemelsoncapital.com and 286
12                a long list of bcc's from Emmanuel
                  Lemelson dated 6/16/2014, Bates No.
13                SEC-Lemelson-E-0184019
14   Exhibit 20   Email to el@lemelsoncapital.com and 290
                  a long list of bcc's from Emmanuel
15                Lemelson dated 6/19/2014, Bates Nos.
                  SEC-Lemelson-E-0117738 - 7740
16
     Exhibit 21   Email chain, the top email to          296
17                Jennifer Bloom from Emmanuel
                  Lemelson dated 7/2/2014, with list
18                of attachments, Bates Nos.
                  SEC-Lemelson-E-0117738 - 7740
19
     Exhibit 22   Email chain, the top email to Lori     299
20                Schumacher from Emmanuel Lemelson
                  dated 7/21/2014, Bates Nos.
21                SEC-Lemelson-E-0042035 - 2039
22   Exhibit 23   Email to Emmanuel Lemelson from       304
                  Michael Johns dated 9/3/2014, Bates
23                Nos. SEC-Lemelson-E-0073067 - 3071
24
25
                                                               5

                        GRADILLAS COURT REPORTERS
                               (424) 239-2800
1                  E X H I B I T S (Continued)

2    NO.                   DESCRIPTION                  PAGE

3    Exhibit 24   Lemelson Capital Management letter    305
                  dated September 4, 2014, headed
4                 "Dear Partners," from Emmanuel
                  Lemelson, with Appendix, Bates Nos.
5                 SEC-Lemelson-E-0073131 - 3136

6    Exhibit 25   Multi-page slide deck titled "The      312
                  Amvona Fund, LP, Long-biased US
7                 equity fund"

8    Exhibit 26   Email chain, the top email to Lori     325
                  Schumacher from Emmanuel Lemelson
9                 dated 8/14/2014, Bates Nos.
                  SEC-Lemelson-E-0119248 - 250 with
10                attached document headed "Section
                  3 - Investor Signature Page"
11
     Exhibit 27   Objections and Responses to           332
12                Plaintiff's First Set of
                  Interrogatories to Defendants
13
                             * * * *
14

15                  EXHIBITS BOUND SEPARATELY

16

17

18

19

20

21

22

23

24

25
                                                               6

                        GRADILLAS COURT REPORTERS
                               (424) 239-2800
           1                     P R O C E E D I N G S

           2            THE VIDEOGRAPHER:    We are now recording and

           3    on the record.    My name is Garner Willis.    I'm a

           4    Legal Video Specialist on behalf of Gradillas Court

09:35:27   5    Reporting.

           6             Today's date is October 16, 2019, and the

           7    time is 9:35 a.m.    This is the deposition of Gregory

           8    Lemelson in the matter of Securities and Exchange

           9    Commission, Plaintiff, versus Gregory Lemelson, et

09:35:44 10     al., Defendant, in the U.S. District Court of

           11   Massachusetts, Case No. 1:18-cv-11926-PBS.

           12            This deposition is being taken at 33 Arch

           13   Street, Boston, Mass. 02110, on behalf of the

           14   Plaintiff.    The court reporter is Carol Kusinitz of

09:36:12 15     Doris O. Wong and Associates.

           16            Counsel will state their appearance, and

           17   the court reporter will administer the oath.

           18            MR. JONES:     Good morning.   I'm Marc Jones

           19   for the Plaintiff Securities and Exchange

09:36:20 20     Commission.

           21            MR. DAY:    Al Day for Plaintiff Securities

           22   and Exchange Commission.

           23            MS. TORRICO:    Sonia Torrico for Plaintiff

           24   Securities and Exchange Commission.

09:36:30 25              MR. BROOKS:    Good morning.    Doug Brooks,
                                                                         7

                                    GRADILLAS COURT REPORTERS
                                           (424) 239-2800
         1    counsel for Father Emmanuel Lemelson, Lemelson

         2    Capital Management and The Amvona Fund.

         3                  GREGORY (EMMANUEL) LEMELSON

         4    a witness called for examination by counsel for the

         5    Plaintiff, having been satisfactorily identified by

         6    the production of his driver's license and being

         7    first duly sworn by the Notary Public, was examined

         8    and testified as follows:

         9                       DIRECT EXAMINATION

09:36:48 10      BY MR. JONES:

        11        Q.   Good morning.

        12        A.   Good morning.

        13        Q.   My name is Marc Jones.     I'm a Plaintiff --

        14    attorney for the Plaintiff, Securities and Exchange

09:37:01 15   Commission.

        16             Are you appearing here today pursuant to a

        17    subpoena in this litigation?

        18        A.   It appears so.

        19        Q.   Okay.     Is that a yes?

09:37:12 20       A.   To the best of my knowledge.

        21        Q.   Okay.     And for the course of the day, I'm

        22    only going to ask you to the best of your knowledge.

        23    I can only ask you what you know, and if you don't

        24    know, please tell me.

09:37:24 25            If you don't understand one of my
                                                                       8

                                   GRADILLAS COURT REPORTERS
                                          (424) 239-2800
           1        Q.   Okay.

           2        A.   -- fairly clearly.

           3        Q.   Do you know how risky it is that you would

           4    have to return the shares before you're ready?

10:14:51   5             MR. BROOKS:    Object to the form.

           6        A.   As I stated, it's my understanding that it

           7    happens almost never.

           8        Q.   What's that basis of that understanding?

           9        A.   Speaking with the brokerage firms,

10:15:05 10     research, reading online.

           11       Q.   Okay.   When you engaged in short selling,

           12   you would ultimately make a decision to cover.

           13   That's what you said?

           14       A.   Yes.

10:15:21 15         Q.   Okay.   What goes into a decision -- what

           16   goes into your decision on when to cover a short

           17   sale?

           18       A.   Well, it depends on the specific

           19   investment.   Each investment is different.

10:15:36 20         Q.   Okay.   Are there factors that you use to

           21   make a determination of when to cover?

           22       A.   Not blanket factors.   Each investment's

           23   different.

           24       Q.   Okay.   You engaged in a short sale in

10:15:50 25     Ligand in 2014, correct?
                                                                      44

                                   GRADILLAS COURT REPORTERS
                                          (424) 239-2800
           1        A.   Yes.

           2        Q.   And you covered that sale also in 2014?

           3        A.   We covered the short on the Ligand fraud,

           4    yes, in 2014.

10:16:00   5        Q.   You invested in a Ligand fraud?

           6        A.   No, we sold short a Ligand fraud.       That's

           7    different than investing in --

           8        Q.   I see.    And by "Ligand fraud," what are you

           9    referring to?

10:16:10 10         A.   I'm referring to the fraud at Ligand

           11   Pharmaceuticals.

           12       Q.   Okay.     What are the parameters of that

           13   fraud?

           14       A.   Oh, there's many.    As you know, we've

10:16:23 15     issued two letters to Congress about it and

           16   published 55 pages of research.    I think we've given

           17   11 interviews on it, submitted three whistleblower

           18   reports to your agency.

           19       Q.   What were the factors that went into

10:16:40 20     deciding to cover your investment in Ligand?

           21       A.   Exposing the Ligand fraud was a lot of

           22   work, and it became clear eventually that there were

           23   a lot of structure around promoting that fraud.

           24   There was their investment banks and their what

10:17:05 25     appeared to be paid shills, the participation of
                                                                          45

                                     GRADILLAS COURT REPORTERS
                                            (424) 239-2800
           1    new short sale of Ligand?

           2        A.    Well, I realized the company continued to

           3    engage in fraud and that the regulatory bodies like

           4    the SEC were not going to do anything about it, and

10:18:24   5    since the company had done nothing to remediate

           6    their fraud, I decided to short the company again.

           7        Q.    Between 2014 and 2019, did you invest in

           8    Ligand?

           9        A.    No.

10:18:39 10         Q.    Between 2014 and 2019, did you invest in

           11   Viking Pharmaceuticals?

           12       A.    No.

           13       Q.    Or Viking Therapeutics, excuse me.

           14       A.    No.

10:18:54 15         Q.    Going back to 2014, you said that your

           16   decision to cover the stock was based on, at least

           17   in part, the work that you had done to expose the

           18   fraud at Ligand; is that correct?

           19       A.    Yes, the work I did to expose the fraud.

10:19:18 20         Q.    And that work -- so you decided that you

           21   had finished your work on exposing that fraud, and

           22   so it was time to cover?

           23       A.    Well, I realized that there was a

           24   tremendous amount of participants in promoting that

10:19:34 25     fraud, large entities who promoted other frauds, and
                                                                       47

                                   GRADILLAS COURT REPORTERS
                                          (424) 239-2800
           1    actually.    I do.     And I think it's --

           2        Q.      You're saying -- what's how I deal with it?

           3        A.      -- borne out by the transcript.   I think

           4    when anybody reads that transcript, they can see the

11:33:09   5    tremendous abuses.      I'm so glad it's there.    Not all

           6    of them, but the majority of it is.

           7        Q.      So what's the connection between you being

           8    a whistleblower and you having this securities fraud

           9    action brought against you?

11:33:21 10         A.      Well, you have to be more specific.

           11       Q.      Well, you've alleged that there's a

           12   connection between you being a whistleblower and

           13   having a securities fraud action brought against

           14   you.     What is it?

11:33:30 15         A.      I believe that that's your way of dealing

           16   with it.    Rather than dealing with the actual fraud

           17   at hand, you've chosen to go after the

           18   whistleblower.

           19               That whistleblower report was filed well in

11:33:39 20     advance of your decision not only to bring charges

           21   but even to take my testimony.      Plus the fraud was

           22   explained to you in no uncertain terms in my

           23   testimony and all the documents I provided to you

           24   and the Commission, including my entire hard drive,

11:33:52 25     which held nothing back.
                                                                             106

                                       GRADILLAS COURT REPORTERS
                                              (424) 239-2800
           1        A.    Yes.

           2        Q.    Is this a document produced by you and your

           3    business in the course of this litigation,

           4    investigation and litigation?

16:14:56   5        A.    I don't recall specifically producing this

           6    email.

           7        Q.    All right.   You don't know whether you did

           8    or not?

           9        A.    I gave the SEC my entire hard drive --

16:15:00 10         Q.    Okay.

           11       A.    -- essentially.

           12       Q.    Did Mr. Griesemer sign up with The Amvona

           13   Fund?

           14       A.    Yes, he did.

16:15:07 15         Q.    Did you execute his subscription agreement?

           16       A.    I don't recall, but it appears I did if

           17   this document is accurate.

           18       Q.    Looking at the last page of the document,

           19   the subscription agreement investor signature page,

16:15:24 20     do you see a signature for you on this page?

           21       A.    I see a signature from the trustee,

           22   Millennium Trust, and then I also see his Trustee ID

           23   crossed out, and it appears to be the trust's -- the

           24   tax idea of the trust company.

16:15:36 25         Q.    Okay.
                                                                        328

                                   GRADILLAS COURT REPORTERS
                                          (424) 239-2800
1                   C E R T I F I C A T E

2       I, Gregory (Emmanuel) Lemelson, do hereby

3    declare under penalty of perjury that I have read

4    the foregoing transcript of my deposition; that I

5    have made such corrections as noted herein, in ink,

6    initialed by me, or attached hereto; that my

7    testimony as contained herein, as corrected, is true

8    and correct.

9      ______ I have made corrections to my deposition.

10     ______ I have NOT made any changes to my deposition.

11

12      EXECUTED this ______ day of ____________, 2019, at

13   ________________________,    ___________________.

14         (City)                      (State)

15

16                               _________________________
                                 GREGORY (EMMANUEL) LEMELSON
17                               VOLUME 1

18

19

20

21

22

23

24

25
                                                               339

                       GRADILLAS COURT REPORTERS
                              (424) 239-2800
1                        ERRATA SHEET
2    Deposition of: GREGORY (EMMANUEL) LEMELSON, VOL. 1
     Date taken: October 16, 2019
3    Case: SEC vs. LEMELSON, et al.
     PAGE LINE
4    ____ ____ CHANGE: __________________________________
                REASON: __________________________________
5
     ____ ____   CHANGE: __________________________________
6                REASON: __________________________________
7    ____ ____   CHANGE: __________________________________
                 REASON: __________________________________
8
     ____ ____   CHANGE: __________________________________
9                REASON: __________________________________
10   ____ ____   CHANGE: __________________________________
                 REASON: __________________________________
11
     ____ ____   CHANGE: __________________________________
12               REASON: __________________________________
13   ____ ____   CHANGE: __________________________________
                 REASON: __________________________________
14
     ____ ____   CHANGE: __________________________________
15               REASON: __________________________________
16   ____ ____   CHANGE: __________________________________
                 REASON: __________________________________
17
     ____ ____   CHANGE: __________________________________
18               REASON: __________________________________
19   ____ ____   CHANGE: __________________________________
                 REASON: __________________________________
20
     ____ ____   CHANGE: __________________________________
21               REASON: __________________________________
22   ____ ____   CHANGE: __________________________________
                 REASON: __________________________________
23

24
     Signed   ________________________
25   Dated    ________________________
                                                              340

                        GRADILLAS COURT REPORTERS
                               (424) 239-2800
                                                    341



 1   COMMONWEALTH OF MASSACHUSETTS)

 2   SUFFOLK, SS.                 )

 3       I, Carol H. Kusinitz, RPR and Notary Public in

 4   and for the Commonwealth of Massachusetts, do hereby

 5   certify that there came before me on the 16th day of

 6   October, 2019, at 9:35 a.m., the person hereinbefore

 7   named, who was by me duly sworn to testify to the

 8   truth and nothing but the truth of his knowledge

 9   touching and concerning the matters in controversy

10   in this cause; that he was thereupon examined upon

11   his oath, and his examination reduced to typewriting

12   under my direction; and that the deposition is a

13   true record of the testimony given by the witness.

14       I further certify that I am neither attorney or

15   counsel for, nor related to or employed by, any

16   attorney or counsel employed by the parties hereto

17   or financially interested in the action.

18

19       Under Federal Rule 30:

20            X Reading and Signing was requested

21              Reading and Signing was waived

22              Reading and Signing was not requested.

23

24

25
                                                     342



 1       In witness whereof, I have hereunto set my hand

 2   and affixed my notarial seal this 23rd day of

 3   October, 2019.

 4

 5

 6   Notary Public

 7   Commission expires 5/22/20
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
